DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,549,045, U.S. Patent No. 8,549,046, U.S. Patent No. 9,171,025, U.S. Patent No. 9,171,026, and U.S. Patent No. 10,346,380, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/505,523 filed on November 18, 2020.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3, 7, 8, 10, 14, 15, 17, and 21 are allowed.
		
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claim 17, which was filed on November 18, 2020 with new version as follows:
17. 	(Currently Amended) The computer program product of claim 15, wherein the cardinality sequence values are different prime numbers.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 8, and 15.
More specifically, the prior art of record does not specifically suggest the combination of “test data generation using unique common factor sequencing, comprising scaling up the first table to a new table of an original upper portion and an added lower portion by continuing into the added lower portion of the new table a sequence for each column in the column set of multiple columns based upon corresponding ones of the cardinality sequence values, and based upon computing values of rows for each column in the column set of multiple columns in the added lower portion of the new table according to a formula: modifiedRowValue=(L+V−1%R)+1+(M−R), where L is a last value in the first table for the column, V is an existing value for a row of the column in the new table, M is a maximum value for the column in the new table, and R is a range for the column in the new table, while duplicating data in the other columns of the first table in the added lower portion of the new table” and all the other limitations recited in independent claims 1, 8, and 15.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 8, and 15 are allowed.  The dependent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169